Citation Nr: 1709118	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  12-26 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date prior to April 28, 1987, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to February 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1. In February 1988, the RO granted service connection and assigned an effective date of April 28, 1987 for PTSD; the Veteran was notified of that decision and of his right to appeal it within one year thereof, and he did not appeal that decision.

2. The Veteran has not raised a claim of entitlement to revision of the February 1988 rating decision which assigned an effective date of April 28, 1987 for service connection for PTSD based upon clear and unmistakable error (CUE).


CONCLUSION OF LAW

The claim of entitlement to an effective date prior to April 28, 1987 for the grant of service connection for PTSD is not a legally recognizable claim, and raises no question to be decided.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016); Rudd v. Nicholson, 20 Vet. App. 296 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the outcome of this claim is determined solely as a matter of applicable law, VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) do not apply.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

The Veteran seeks an effective date prior to April 28, 1987 for the grant of service connection for PTSD.  Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency, and indemnity compensation based on an original claim will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An appellant can only attempt to overcome finality of the decision by a request for revision based on CUE, or by a claim to reopen based upon new and material evidence.

After a decision establishing an effective date becomes final, there is no such procedure as a freestanding claim for an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

The relevant procedural history of the case includes a February 1988 rating decision wherein the RO granted service connection for PTSD based on an original claim and assigned an effective date of April 28, 1987.  The Veteran did not file a notice of disagreement with the rating decision and did not submit new and material evidence pertaining to the claim within one year of issuance of the decision.  Therefore, the February 1988 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2016).

In March 2008, the Veteran submitted a claim seeking an earlier effective date for the award of service connection for PTSD under 38 C.F.R. § 3.157(b) (1987).  The United States Court of Appeals for Veterans Claims has emphasized that an effective date cannot simply be challenged with a freestanding earlier effective date claim.  Rudd, 20 Vet. App. 296.  Rather, if a claimant wishes to obtain an effective date earlier than that assigned in an RO decision, the claimant must file a timely appeal to that decision or submit new and material evidence within the one-year appeal period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.201, 20.302.  Otherwise, the decision becomes final and the only basis for challenging the effective date is a motion to revise the decision on the basis of CUE.  Rudd, 20 Vet. App. at 299; 38 U.S.C.A. §§ 5109A, 7111 (West 2014); 38 C.F.R. §§ 3.105, 20.1400 (2016).

In this case, the Veteran did not file a notice of disagreement with the February 1988 rating decision and did not submit new and material evidence within one year of the issuance of the decision.  Further, he has not made a specific allegation of CUE.  At most, the Veteran has alleged that he is entitled to an earlier effective date under 38 C.F.R. § 3.157(b) (1987); however, the provisions under this regulation apply only when the VA treatment record or VA examination report relates to a disability for which service connection has already been granted.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002); Pacheco v. Gibson, 27 Vet. App. 21 (2014). 

Based on the foregoing, and in the absence of any applicable exception to the finality rule, the Veteran's claim for an earlier effective date for the award of service connection must be dismissed.  See Rudd, 20 Vet. App. at 299-300.


ORDER

The appeal is dismissed.



____________________________________________
LANA JENG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


